ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
United Support Solutions                      )      ASBCA No. 59553
                                              )
Under Contract No. W911N2-13-D-0004           )

APPEARANCE FOR THE APPELLANT:                        Lawrence J. Sklute, Esq.
                                                      Sklute & Associates
                                                      Potomac, MD

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Lyn P. Juarez, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is hereby dismissed without
prejudice pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate
the appeal within three years from the date of this Order, the dismissal shall be deemed
with prejudice.




                                              ~$
       Dated: 18 December 2014



                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59553, Appeal of United
Support Solutions, rendered in conformance with the Board's Charter.

      Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals